Mr. Chief Justice Simpson.
I concur in the main question herein, because I do not think that the characters of debtor and creditor ever united in the person of R. S. Chick, so as to give rise to the principle, that the debt was extinguished by operation of law. I concur also in the remainder of this opinion for the reasons therein given.
The respondents filed a petition for the rehearing of this case, *482alleging that while the court found that the administrator had received notes to the amount of $1,918.45 for collection, due January 1, 1862, and were collected by him as administrator, they held him responsible for the value of these notes in Confederate money as of the date of their maturity, which was more' than eleven months before he obtained his letters of administration, or received the notes, still uncollected, into his possession.
December 9, 1889.
The order of the court was delivered
Per Curiam.
We have carefully examined this petition, and finding that no material fact or principle of law has been overlooked, the petition is dismissed.